DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
For claim 1, for the purpose of clarity, please change “the least cross-sectional area” in line 5 to “a cross-sectional area” in the cited claim. 
For claim 1, for the purpose of clarity, please change “a driver” in line 6 to “the driver” in the cited claim. 
For claim 1, for the purpose of clarity, please remove “the driver-locating cavity” in line 7 in the cited claim. 
For claim 1, for the purpose of clarity, please change “a resilient element” in line 10 to “the resilient element” in the cited claim. 
For claim 1, for the purpose of clarity, please change “the periphery” in line 10 to “a periphery” in the cited claim. 
For claim 1, for the purpose of clarity, please change “a rear element” in lines 10-11 to “a rear resilient element” in the cited claim. 
For claim 1, for the purpose of clarity, please change “the rear face” in line 11 to “a rear face of the driver” in the cited claim. 
For claim 1, for the purpose of clarity, please change “a rear restrictive duct portion of the same cross-sectional area” in line 14 to “a rear restrictive duct portion having a same cross-sectional area” in the cited claim. 
For claim 5, for the purpose of clarity, please change “the inside wall of that end portion of the cavity” in line 3 to “an inside wall of the end portion of the cavity” in the cited claim. 
For claim 6, for the purpose of clarity, please change “the end closest to the driver” in line 3 to “an end closest to the driver” in the cited claim. 
For claim 7, for the purpose of clarity, please change “the longitudinal axis of the sound outlet duct” in lines 2-3 to “a longitudinal axis of the sound outlet duct” in the cited claim. 
For claim 8, for the purpose of clarity, please change “a restrictive duct portion with a cross- sectional area between 19% and 30% of the cross-sectional area of the diaphragm” in lines 2-3 to “the restrictive duct portion with the cross- sectional area between 19% and 30% of a cross-sectional area of the diaphragm” in the cited claim. 
For claim 12, for the purpose of clarity, please change “the driver” in line 3 to “a driver” in the cited claim. 
For claim 12, for the purpose of clarity, please change “the ends of the arcuate portion” in line 7 to “ends of the arcuate portion” in the cited claim. 
For claim 12, for the purpose of clarity, please change “the other side of the inlet duct” in line 8 to “another side of the inlet duct” in the cited claim. 
For claim 13, for the purpose of clarity, please change “a rear face” in line 2 to “the rear face” in the cited claim. 
For claim 13, for the purpose of clarity, please change “an arcuate portion” in lines 2-3 to “the arcuate portion” in the cited claim. 
For claim 15, for the purpose of clarity, please change “the rear outlet port defines a wider portion at the end closest to the driver” in lines 1-2 to “the rear outlet duct defines a wider portion at an end closest to the driver” in the cited claim. 
For claim 16, for the purpose of clarity, please change “the same longitudinal profile in the direction leading away from the driver” in lines 2-3 to “a same longitudinal profile in a direction leading away from the driver” in the cited claim. 
For claim 17, for the purpose of clarity, please change “at the end furthest from the driver” in line 2 to “at an end furthest from the driver” in the cited claim. 
For claim 18, for the purpose of clarity, please change “an item that is rigid with an item that is resilient” in lines 2-3 to “a first item that is rigid with a second item that is resilient” in the cited claim. 
For claim 19, for the purpose of clarity, please change “the same cross-sectional area” in line 11 to “a same cross-sectional area” in the cited claim. 
For claim 20, for the purpose of clarity, please change “the periphery” in line 2 to “a periphery” in the cited claim. 
For claim 20, for the purpose of clarity, please change “the end face of the front cavity” in line 3 to “an end face of the front cavity” in the cited claim. 
For claim 21, for the purpose of clarity, please change “the rear face of the driver near the periphery” in line 2 to “a rear face of the driver near a periphery” in the cited claim. 
For claim 22, for the purpose of clarity, please change “an item that is rigid with an item that is resilient” in line 2 to “a first item that is rigid with a second item that is resilient” in the cited claim. 
For claim 23, for the purpose of clarity, please change “the end closest to the driver that tapers down to the restrictive duct portion” in line 2 to “an end closest to the driver that tapers down to the front restrictive duct portion” in the cited claim. 
For claim 24, for the purpose of clarity, please change “at the end furthest from the driver” in line 2 to “at an end furthest from the driver” in the cited claim. 
For claim 25, for the purpose of clarity, please change “the restrictive duct portion has a cross-sectional area between 20% and 29% of the cross-sectional area of the diaphragm” in lines 1-3 to “the front restrictive duct portion has the cross-sectional area between 20% and 29% of a cross-sectional area of the diaphragm” in the cited claim. 
Conclusion
2.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653